In an action, inter alia, for specific performance of a contract for the sale of real property, the defendants appeal from an order of the Supreme Court, Westchester County (Donovan, J.), entered August 27, 2003, which, inter alia, granted the plaintiffs motion for summary judgment.
Ordered that the order is affirmed, with costs.
Before specific performance of a contract for the sale of real property may be granted, a buyer must demonstrate that he or she was ready, willing, and able to perform on the original law day, or, if time was not of the essence, on a subsequent date fixed by the parties or within a reasonable time thereafter (see Nuzzi Family Ltd. Liab. Co. v Nature Conservancy, 304 AD2d 631, 632 [2003]). Here, the plaintiff purchaser demonstrated his prima facie entitlement to summary judgment by establishing that he was ready, willing, and able to perform his obligations under the subject contract. The defendants failed to present evidence sufficient to raise a triable issue of fact to successfully defeat the motion. Therefore, the Supreme Court properly granted the plaintiffs motion for summary judgment directing the defendants to specifically perform the contract of sale. H. Miller, J.E, Cozier, Ritter and Spolzino, JJ., concur.